TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00028-CV




William Waters, Jr.; Juaniece Madden; W. H. Bauer, Sr.; Louise Bauer;

and W. H. Bauer, Jr., Appellants


v.


Calhoun County, Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 95-11140-A, HONORABLE PETER M. LOWRY, JUDGE PRESIDING






PER CURIAM

	The parties have filed a joint motion to reverse and remand to effectuate settlement
agreement modifying judgment.  Because of the specificity of the proposed order and the
complexity of the issues, this Court finds that the interests of justice would be better served by
reversal and remand.
	We therefore reverse the trial-court judgment and remand the cause to the trial
court with instructions to enter judgment in accordance with the parties' settlement agreement.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Reversed and Remanded on Joint Motion
Filed:   June 5, 1996
Do Not Publish